UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 06-6779



BEAUMONT GEREAU-BEY,

                                            Plaintiff - Appellant,

          versus


WALLENS RIDGE STATE PRISON; CAPTAIN JANEWAY;
W. R. HEMSLEY; T. PHILLIPS; S. K. YOUNG,
Warden,

                                           Defendants - Appellees.


Appeal from the United States District Court for the Western
District of Virginia, at Roanoke.  Samuel G. Wilson, District
Judge. (7:05-cv-00605-sgw-mf)


Submitted:   November 3, 2006          Decided:     November 16, 2006


Before MICHAEL, KING, and SHEDD, Circuit Judges.


Affirmed as modified by unpublished per curiam opinion.


Beaumont Gereau-Bey, Appellant Pro Se. Mark Ralph Davis, OFFICE OF
THE ATTORNEY GENERAL OF VIRGINIA, Richmond, Virginia, for
Appellees.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

          Beaumont Gereau-Bey appeals the district court's order

dismissing his 42 U.S.C. § 1983 (2000) complaint for failure to

exhaust administrative remedies.       The district court properly

required exhaustion of administrative remedies under 42 U.S.C.

§ 1997e(a) (2000).   Because Gereau-Bey did not demonstrate to the

district court that he exhausted his administrative remedies or

that such remedies were not available, the court’s dismissal of the

action was not an abuse of discretion.   Accordingly, we affirm the

district court’s order, which is modified to reflect that the

dismissal was without prejudice to Gereau-Bey’s right to refile

once he has exhausted his administrative remedies.     We dispense

with oral argument because the facts and legal contentions are

adequately presented in the materials before the court and argument

would not aid the decisional process.



                                               AFFIRMED AS MODIFIED




                               - 2 -